Citation Nr: 1210854	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for chloracne.

In September 2006, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

In September 2007, the Board denied service connection for chloracne.  In June 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In December 2009, the Board remanded this case for further evidentiary development.

The issues have been recharacterized as listed on the title page to comport with the evidence of record.

In December 2009, the Board granted service connection for depression, and granted an increased 70 percent rating for service-connected posttraumatic stress disorder (PTSD) with depression.  Because a final Board decision was rendered with regard to those issues, they are no longer a part of the current appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In March 1968, the Veteran complained of a rash in his inguinal area.  In June 1968, he again complained of a rash in his inguinal area, and was diagnosed with tinea cruris.  On October 10, 1968, he presented with a Staph pustule lesion forming on his right forearm.  On October 11, 1968, he was diagnosed with cellulitis.  On October 12, 1968, he reported that he had been "breaking out" for the past month, and he appeared to have a systemic Staph or Strep infection.  In December 1968, he had a high white blood cell count and drips.

The Veteran served in the Republic of Vietnam during the Vietnam era.  Exposure to an herbicide agent in service is presumed.  Chloracne is a disability presumed by VA to be due to herbicide exposure if it becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6) , 3.309(e) (2011).

The Veteran contends that he has suffered from a skin disorder from the time of his military service through the present time.

The private medical evidence of record documents treatment for skin symptoms beginning in September 1997, when the Veteran complained of a rash on his abdomen; this was assessed as a granulomatous condition in October 1997.

At a June 2004 VA Agent Orange examination, the Veteran stated that he had an "infection" of his chest in Vietnam that arose as two "bumps" and spread to his right forearm and buttocks.  The examiner noted during the skin examination that the Veteran had pitting scars on his nose, and oily facial skin after service in Vietnam.  The Veteran was diagnosed with chloracne.

Two months later, in August 2004, the Veteran filed his claim for service connection for chloracne.

Private treatment records document the following pertinent findings.  The Veteran was assessed with seborrheic keratosis of his left forehead with a biopsy in June 2006.  He was assessed with seborrheic keratosis of his right upper arm in August 2008.  He was assessed with granulomatous dermatitis, sarcoidal type, on his left buttocks with a biopsy in August 2008.  He was assessed with a benign keratosis on his left anterior chest with a biopsy in February 2010.

At a March 2010 VA skin diseases examination, the Veteran reported periodic inflammation of the skin across his face in the malar distribution and across his forehead, as well as skin lesions that show up on his abdomen and trunk.  The examiner noted the following findings upon examination: several small, erythematous, punctuate lesions in the buttocks where he had a biopsy taken in August 2008; a scar on his right wrist where he had an abscess that drained spontaneously in service; a few erythematous macular lesions along the face consistent with seborrheic dermatitis; and lesions consistent with superficial acne with comedones across the bridge of the nose, although without pustules or superficial cysts or nodules or pus-filled cysts.  The examiner concluded that chloracne was not found.  The Veteran was diagnosed with carbuncles with furuncles status post cellulitis of the right wrist during service, healed, resolved; and sarcoidosis, dermatital, less likely than not related to Agent Orange and not meeting the criteria for any Agent Orange-related diseases.

As the Veteran was diagnosed with chloracne only two months prior to filing his claim for service connection for chloracne, he has satisfied the "current disability" requirement for that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).

The Veteran is to be scheduled for a VA skin diseases examination by an appropriate specialist to obtain opinions regarding the relationship between his chloracne and any other current skin disability and his military service.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA skin diseases examination by an appropriate medical professional.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any chloracne present during the period of the current claim (including the chloracne diagnosed at the June 2004 VA examination) became manifest to a degree of 10 percent or more within one year of the Veteran's separation from service, or is related to any incident of the Veteran's military service (including his presumed exposure in service to an herbicide agent);

and

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disability or any skin disability present during the period of the current claim is related to any incident of the Veteran's military service (including his presumed exposure in service to an herbicide agent).

For both (a) and (b), the examiner is to specifically consider and address the pertinent findings documented in the Veteran's service treatment records; the Veteran's contentions that he has suffered from a skin disorder from the time of his military service through the present time; and the June 2004 VA examiner's finding that the Veteran had pitting scars on his nose, and oily facial skin after service in Vietnam.  A complete rationale for all opinions expressed must be provided.


If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

